DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/469,354 filed on
05/03/2021. Claims 1 and 11 have been amended. Claims 18-20 have been added. Claims 1-20 are pending and have been examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.  Applicant argues the amended limitations of independent claims 1 and 11 are not directed towards a mental process. However, the independent claims continue to recite an invention for displaying route information to a user based on recognized or downloaded landmark location information. Thus, the claim is directed to an abstract idea of a mental processes. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea of mere data collection, organization, and displaying. Thus, the claim is directed to an abstract idea.
Furthermore, Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon 
	Applicant’s amendments, filed 5/30/2021, with respect to the rejection of claims 1 and 11 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Shashua et al. U.S. Pub. No. 20170010120 (“Shashua”). Shashua teaches the amended limitation wherein the selection criterion provides either if the route feature is a road, a selection using minimum route distance coverage in order to prefer road sections on which more time and distance is spent over shorter assumingly unimportant road sections or if the route feature is a location, a selection according to the size or relevance of the location (see at least [¶ 0535] In some embodiments, the identifier may be determined based on the landmark being identified as one of a plurality of landmark types. In other words, the identifier may be the type of the landmark. The landmark types include a traffic sign (e.g., a speed limit sign), a post (e.g., a lamppost), a directional indicator (e.g., a high way exit sign with an arrow indicating a direction), a business sign (e.g., a rectangular sign such as sign 2205), a reflector (e.g., a reflective mirror at a curve for safety purposes), a distance marker, etc. Each type may be associated with a unique tag (e.g., a numerical value, a text value, etc.), which requires little data storage (e.g., 4 bytes, 8 bytes, etc.). When a landmark is recognized as a specific, stored type, the tag corresponding to the type of the landmark may be stored, along with other features of the landmark (e.g., size, shape, location, etc.).)


Claim Objections
Claim 11 is objected to because of the following informalities:  
Applicant incorporated new limitations in list format starting with “c”. Examiner suggests amending the limitation to accurately start with “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant claims a method in independent claim 11, however changes the invention basis towards an apparatus/device in dependent claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea of a mental process, specifically identifying and recognizing environment information. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements disclose generic computing components, such as a controller and a processor in claims 11-12. Mere instructions to apply an exception using a generic hardware component cannot provide an inventive concept.
Claims 1-2 and 17 recite a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route, by using a predetermined selection criterion and using a text generating apparatus to describe specific landmarks in the area and route with respect to said landmarks.
The applicant is broadly claiming the concept of recognizing road features and landmarks, sorting the received data, and displaying the information to the end user. The judicial exception is not integrated into a practical application. In particular the independent claim recites an invention for displaying route information to a user based on recognized or downloaded landmark location information. Thus, the claim is directed to an abstract idea of a mental processes. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea of mere data collection, organization, and displaying. Thus, the claim is directed to an abstract idea.

Claims 3-5 and 13-16 recite a method for organizing the features associated with the vehicle surroundings depending on an established selection criterion, such as a temporal encountering sequence. These claims when given broadest reasonable interpretation are merely directed towards organizing data and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore these additional elements are directed to an abstract idea and claims 3-15 and 13-15 are directed to a judicial exception.
Claims 6-7 recite a method for displaying information in the form of language text for display on a display apparatus and a spoken language text for a voice announcement. These claims when given broadest reasonable interpretation are merely directed towards displaying information and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore these additional elements are directed to an abstract idea and claims 6-7 are directed to a judicial exception.
Claims 8-10 and 18-20 recite a method for displaying route information of the subject vehicle, including route divergence from a node, showing a split node and a join node. These claims when given broadest reasonable interpretation are merely directed towards displaying information and do not contain additional elements that transform the abstract idea into patent 
Claims 11-12 recite a control device for which the method operates include a controller and a processor. This claim when given broadest reasonable interpretation is merely directed towards a generic hardware component, and does not contain additional elements that transforms the abstract idea into patent eligible subject matter. Therefore these additional elements is directed to an abstract idea and claims 11-12 are directed to a judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ettinger et al. U.S. Patent No. 9562781 (“Ettinger”) in view of Bhowan et al. U.S. Pub. No. 2017/0286422 (“Bhowan”) and Shashua et al. U.S. Pub. No. 20170010120 (“Shashua”).
	Regarding claim 1 as best understood, Ettinger discloses an automated method for providing a text- based description of at least one route for a journey of a motor vehicle, comprising a control device, the automated method provide the following steps:
determining route features in a respective predefined surrounding area comprising the respective route; selecting, by using a predetermined selection criterion, (see at least [claim 1] A mapping system implemented on a computer processor and configured to provide at least one of route guidance and reassurance from an origin to a destination, comprising: a database implemented on a one or more computer storage devices containing: landmark information including for each landmark:)
generating, by using a text generating apparatus having software providing a natural language generation process, a natural language text from the output list by the natural language generation process as the description of the at least one route on the basis of predetermined language generation rules; and (see at least [claim 1] a road-based routing information including for a plurality of road segments: a text description of each road segment and attribution; AND [FIG. 3C] are schematic illustrations of demonstrative maps and routes which may be generated using an embodiment of the invention…)
outputting the natural language text to a user; (see at least [col. 28, line 1-13] In some embodiments, system 100 and/or components thereof may be language-independent and/or multi-lingual. For example, system 100 may be able to receive input or data in one or more languages, and may be able to generate and/or present output or data in one or more languages. In Some embodiments, a landmark may be associated with a textual description in one or more languages (e.g., English, Spanish, French, or the like), and system 100 may selec tively utilize a textual description in a particular language, for example, based on a user selection of that language. In some embodiments, system 100 may concurrently utilize multiple languages. Other language Support Schemes may be used.)
Ettinger fails to explicitly disclose the method to sort the route features in a specific order and entered into a list. However, Bhowan teaches at least some from the determined route features are selected for the description; arranging, by using a predetermined sorting criterion, the selected route features are arranged in an output order and an output hierarchy, and are entered into an output list; and (see at least [¶ 0077] A single subset of features may be determined, in an exemplary embodiment of the present invention, using the generated merged feature graph as described above in reference to FIG. 3. The features of the merged feature graph may be sorted, e.g., into a ranked list, according to a relevance score value. In various embodiments, the relevance score may be based on the edge weights of the edges connecting pairs of nodes, for example the sum of the edge weights of the edges connected to the respective nodes. In this way, the relevance of features and their inter-dependence is taken into account. Table 2 below shows a ranked list of the nodes (features) of the merged feature graph of FIG. 5.)
Thus, Ettinger discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating apparatus. Bhowan teaches the method to sort the route features in a specific order and entered into a list.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ettinger and incorporate the teachings of Bhowan and include a method for sorting the route features in a 
	Furthermore, Ettinger fails to disclose wherein the selection criterion provides either if the route feature is a road, a selection using minimum route distance coverage in order to prefer road sections on which more time and distance is spent over shorter assumingly unimportant road sections or if the route feature is a location, a selection according to the size or relevance of the location. However, Shashua teaches wherein the predetermined selection criterion provides at least one of: a) if the route feature is a road, a selection using minimum route distance coverage in order to prefer road sections on which more time and distance is spent over shorter assumingly unimportant road sections; and b) if the route feature is a location, a selection according to the size or relevance of the location (see at least [¶ 0535] In some embodiments, the identifier may be determined based on the landmark being identified as one of a plurality of landmark types. In other words, the identifier may be the type of the landmark. The landmark types include a traffic sign (e.g., a speed limit sign), a post (e.g., a lamppost), a directional indicator (e.g., a high way exit sign with an arrow indicating a direction), a business sign (e.g., a rectangular sign such as sign 2205), a reflector (e.g., a reflective mirror at a curve for safety purposes), a distance marker, etc. Each type may be associated with a unique tag (e.g., a numerical value, a text value, etc.), which requires little data storage (e.g., 4 bytes, 8 bytes, etc.). When a landmark is recognized as a specific, stored type, the tag corresponding to the type of the landmark may be stored, along with other features of the landmark (e.g., size, shape, location, etc.).)
Thus, Ettinger in view of Bhowan discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ettinger in view of Bhowan and incorporate the teachings of Shashua wherein the selection criterion provides either if the route feature is a road, a selection using minimum route distance coverage in order to prefer road sections on which more time and distance is spent over shorter assumingly unimportant road sections or if the route feature is a location, a selection according to the size or relevance of the location. Doing so allows for efficient processing and categorizing of road features surrounding the vehicle. 

	Regarding claim 2 as best understood, Ettinger discloses the method according to claim 1, wherein at least one of the following is determined as a route feature: a roadThe route guidance information may include, for example, landmark-based routing or route guidance. For example, the route guidance information may include a textual item “make a left turn at the clock tower” and “turn right at the Regency theater”.)

Regarding claim 3 as best understood, Ettinger discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text 
However, Bhowan teaches the method according to claim 1, wherein the selection criterion is parameterizable, and one or more of a level of detail and feature type is established for the selection depending on user input (see at least [¶ 0013] In example implementations, the method provides a visualized representation of the merged feature graph, to enable user selection of the single subset of features. The visualization may be presented to the user on any suitable user interface, for example it may be shown on a display screen or printed by a printer. AND [¶ 0074] Those skilled in the art will appreciate, the determination of a single subset of features need not be limited by predetermined parameters such as subset size, and so is highly flexible for use with different applications.)
Thus, Ettinger discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating apparatus. Bhowan teaches the method wherein the selection criteria is parameterizable and based on user input.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ettinger and incorporate the teachings of Bhowan and include a method for processing recognized features based on user-defined inputs. Doing so allows for efficient processing and categorizing of road features surrounding the vehicle. 

Regarding claim 4 as best understood, Ettinger discloses the method according to claim 1, wherein for the selection of the route features, one or more of a distance to a driving destination and an estimated arrival time at the driving destination is determined for the features, and (see at least [col. 26, line 41-45] In some embodiments, mapping system 100 may generate, provide and/or display information (e.g., distance information, time information, or the like) relative to one or more landmarks and/or personal contacts. For example, a user may request route planning from an origin to a destination.) 
the selection criteria provides that the selected route features are arranged evenly along the respective route in terms of at least one of location and time (see at least [FIG. 3A – 3C] AND [col. 32, line 60-65] The route guidance information may include, for example, landmark-based routing or route guidance. For example, the route guidance information may include a textual item “make a left turn at the clock tower” and “turn right at the Regency theater”.)

Regarding claim 5 as best understood, Ettinger discloses the method according to claim 1, wherein in the sorting criterion the output orders is a temporal encountering sequence that results from a journey along the respective route and (see at least [col. 17, line 60-64] For example, in some embodiments, a highly visible landmark may not be used for routing or route guidance if the determined routing that utilizes that landmark entails a significant detour or an increase in travel time or an increase in travel distance.) 
wherein the output hierarchy hierarchically subordinates landmarks to an adjacent road on the route (see at least [col. 3, line 44-48] In some embodiments, the route guidance information generator is adapted to select, based on one or more pre-defined criteria, a first landmark from a plurality of navigation landmarks, and to generate route guidance information including a reference to the selected landmark.)
	
	Regarding claim 6 as best understood, Ettinger discloses the method according to claim 1, wherein the text generation apparatus generates one or more of a written language text for display on a display apparatus and a spoken language text for a voice announcement (see at least [FIG. 3A – 3C] AND [col. 15, line 37-40] In some embodiments, one or more audio indications, Voice indications and/or sound indications may be used, for example, to indicate or to convey landmark information or landmark attributes.)

	Regarding claim 7 as best understood, Ettinger discloses the method according to claim 1, wherein the text generation apparatus sequentially processes the route features entered in the output list, and the language generation rules provide prefabricated text fragments with predetermined text gaps, and the current route feature from the output list is inserted into the respective text gap (see at least [FIG. 3A – 3C] AND [col. 16, line 21-29] A portion of the route guidance information may be, for example, “Go South on Broadway and turn right on 23rd Street’’, corresponding to road-based route guidance. A portion of the route guidance information may be, for example, “Go south on Broadway and turn right at the Flatiron building, corresponding to landmark-based route guidance. A portion of the route guidance information may be, for example, “Go south on Broadway and turn right on 23rd Street, namely, turn right at the Flatiron building”…)
	
	Regarding claim 11 as best understood, Ettinger discloses a control device for a motor vehicle, wherein the control device has a processor apparatus that is configured to perform the following method for providing a text-based description of at least one route for a journey of a motor vehicle comprising a control device, the automated method providing the following steps:
determining route features in a respective predefined surrounding area comprising the respective route; selecting, by using a predetermined selection criterion, (see at least [claim 1] A mapping system implemented on a computer processor and configured to provide at least one of route guidance and reassurance from an origin to a destination, comprising: a database implemented on a one or more computer storage devices containing: landmark information including for each landmark:)
generating, by using a text generating apparatus having software providing a natural language generation process, a natural language text from the output list by the natural language generation process as the description of the at least one route on the basis of predetermined language generation rules; and (see at least [claim 1] a road-based routing information including for a plurality of road segments: a text description of each road segment and attribution; AND [FIG. 3C] are schematic illustrations of demonstrative maps and routes which may be generated using an embodiment of the invention…)
outputting the natural language text to a user; (see at least [col. 28, line 1-13] In some embodiments, system 100 and/or components thereof may be language-independent and/or multi-lingual. For example, system 100 may be able to receive input or data in one or more languages, and may be able to generate and/or present output or data in one or more languages. In Some embodiments, a landmark may be associated with a textual description in one or more languages (e.g., English, Spanish, French, or the like), and system 100 may selec tively utilize a textual description in a particular language, for example, based on a user selection of that language. In some embodiments, system 100 may concurrently utilize multiple languages. Other language Support Schemes may be used.) 
Ettinger fails to explicitly disclose the system to sort the route features in a specific order and entered into a list. However, Bhowan teaches at least some form the determined route features for the description; arranging, by using a predetermined sorting criterion, the selected route features in an output order and an output hierarchy into an output list; (see at least [¶ 0077] A single subset of features may be determined, in an exemplary embodiment of the present invention, using the generated merged feature graph as described above in reference to FIG. 3. The features of the merged feature graph may be sorted, e.g., into a ranked list, according to a relevance score value. In various embodiments, the relevance score may be based on the edge weights of the edges connecting pairs of nodes, for example the sum of the edge weights of the edges connected to the respective nodes. In this way, the relevance of features and their inter-dependence is taken into account. Table 2 below shows a ranked list of the nodes (features) of the merged feature graph of FIG. 5.)
Thus, Ettinger discloses a system for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating apparatus. Bhowan teaches the system to sort the route features in a specific order and entered into a list.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ettinger and incorporate the teachings of Bhowan and include a method for sorting the route features in a 
Furthermore, Ettinger fails to disclose wherein the selection criterion provides either if the route feature is a road, a selection using minimum route distance coverage in order to prefer road sections on which more time and distance is spent over shorter assumingly unimportant road sections or if the route feature is a location, a selection according to the size or relevance of the location. However, Shashua teaches wherein the predetermined selection criterion provides at least one of: c) if the route feature is a road, a selection using minimum route distance coverage in order to prefer road sections on which more time and distance is spent over shorter and assumingly unimportant road sections; and d) if the route feature is a location, a selection according to the size or relevance of the location (see at least [¶ 0535] In some embodiments, the identifier may be determined based on the landmark being identified as one of a plurality of landmark types. In other words, the identifier may be the type of the landmark. The landmark types include a traffic sign (e.g., a speed limit sign), a post (e.g., a lamppost), a directional indicator (e.g., a high way exit sign with an arrow indicating a direction), a business sign (e.g., a rectangular sign such as sign 2205), a reflector (e.g., a reflective mirror at a curve for safety purposes), a distance marker, etc. Each type may be associated with a unique tag (e.g., a numerical value, a text value, etc.), which requires little data storage (e.g., 4 bytes, 8 bytes, etc.). When a landmark is recognized as a specific, stored type, the tag corresponding to the type of the landmark may be stored, along with other features of the landmark (e.g., size, shape, location, etc.).)
Thus, Ettinger in view of Bhowan discloses a system for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ettinger in view of Bhowan and incorporate the teachings of Shashua wherein the selection criterion provides either if the route feature is a road, a selection using minimum route distance coverage in order to prefer road sections on which more time and distance is spent over shorter assumingly unimportant road sections or if the route feature is a location, a selection according to the size or relevance of the location. Doing so allows for efficient processing and categorizing of road features surrounding the vehicle. 

	Regarding claim 12 as best understood, Ettinger discloses a motor vehicle having a control device according to claim 11 (see at least [col. 12, line 21-30] Processor 111 may include, for example, a central processing unit (CPU), a digital signal processor (DSP), a microprocessor, a host processor, a controller, a plurality of processors or controllers, a chip, a microchip, one or more circuits, circuitry, a logic unit, an integrated circuit (IC), an application-specific IC (ASIC), or any other suitable multipurpose or specific processor or controller. Processor 111 may, for example, execute instructions, execute one or more Software applications, and process signals and/or data transmitted and/or received by system 100.)
	
	Regarding claim 16 as best understood, Ettinger discloses the method according to claim 1, wherein in the sorting criterion, the output orders is a temporal encountering sequence that results from a journey along the respective route, (see at least [col. 17, line 60-64] For example, in some embodiments, a highly visible landmark may not be used for routing or route guidance if the determined routing that utilizes that landmark entails a significant detour or an increase in travel time or an increase in travel distance.)
or wherein the output hierarchy hierarchically subordinates landmarks to an adjacent road on the route (see at least [col. 3, line 44-48] In some embodiments, the route guidance information generator is adapted to select, based on one or more pre-defined criteria, a first landmark from a plurality of navigation landmarks, and to generate route guidance information including a reference to the selected landmark.)
	
	Regarding claim 17 as best understood, Ettinger discloses the method according to claim 2, wherein a landmark comprises at least one of a location past which the route runs, a user-specific point of interest known to the user, and a maneuvering point on the route at which a road changeover and/or a road fork must be taken into account (see at least [FIG. 3C] AND [col. 33, line 45-49] As schematically illustrated in FIG. 3C, yet another generated map 350 may include, for example, landmark based indications and/or personal contacts-based indications, but may not include Street names indications, and further may not include illustrations of streets or avenues.)

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ettinger in view of Bhowan and Shashua as applied to claim 1 above, and further in view of Kim et al. U.S. Pub. No. 2017/0284812 (“Kim”).
Regarding claim 8 as best understood, Ettinger discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating apparatus. Ettinger fails to explicitly disclose a method for recognizing two routes separating from a common node.
However, Kim teaches the method according to claim 1, wherein a description is generated for at least two routes, and the two routes are combined in that a graph is formed which describes the two routes, which two routes represent common route sections as a common sequence of the graph, and such pairs of route sections, of which each belongs to only one of the two routes, are interested in the graph between a split node and a join node of the graph (see at least [FIG. 10A] AND [¶ 0100] Using the subset of fork component models selected based on lane connectivity, a best fit fork component model is selected based on the angles between the input path(s) and the output path(s). For example, for a road split, the direction of the input path of the fork component model near the split point is determined to match the direction of the line segment near the split point in the map data. The orientation of the input path of the fork segment is used as a reference direction for determining the angles between the input path and the output paths.)  
Thus, Ettinger in view of Bhowan discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ettinger in view of Bhowan and incorporate the teachings of Kim and include a method to include recognizing two routes separating from a common node. Doing so allows for accurate route recognizing. 
	
Regarding claim 9 as best understood, Ettinger discloses the method according to claim 8, wherein using the text generation apparatus, a common language text section for both routes is provided in order to produce the language text for a sequence of the graph, and a difference note is provided for a split node, and an individual language text section is provided in the language text for divided route sections (see at least [col. 11, line 8-22] Although embodiments of the invention are not limited in this regard, the term “node' as used herein may include, for example, a junction, a road junction, a crossroad, an end of a street, an end of a road, an end of a route segment, a point or location at which a traveler is required to make a turn or to modify its traveling direction, a point or location at which it is possible for a traveler to make a turn or to modify its traveling direction, a decision point in a routing network, or the like.)

Claims 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ettinger in view of Bhowan, Shashua, and Kim as applied to claim 8 above, and further in view of Mutoh et al. U.S. Patent No. 8849564 (“Mutoh”).
Regarding claim 10 as best understood, Ettinger discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area 
However, Mutoh teaches the method according to claim 8, wherein the comparison of the routes is performed before the start of a navigation assistance for a selection of one of the routes, and after a recalculation of a new route based on a replanning during the navigation assistance (see at least [Fig. 5] FIG. 5 is an explanatory diagram showing an example of a display screen of the route comparison device according to the embodiment…)
Thus, Ettinger in view of Bhowan discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating apparatus. Mutoh teaches a comparison of the routes is performed before the start of a navigation assistance for a selection of one of the routes, and after a recalculation of a new route based on a replanning during the navigation assistance.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ettinger in view of Bhowan and Kim and incorporate the teachings of Mutoh and include a comparison of the routes is performed before the start of a navigation assistance for a selection of one of the routes, and after a recalculation of a new route based on a replanning during the navigation assistance. Doing so allows for accurate route navigation through the vehicle’s surrounding environment.
	
Regarding claim 13 as best understood, Ettinger discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating apparatus. Ettinger fails to explicitly disclose a comparison of the routes is performed before the start of a navigation assistance for a selection of one of the routes, or after a recalculation of a new route based on a replanning during the navigation assistance.
However, Mutoh teaches method according to claim 8, wherein the comparison of the routes is performed before the start of a navigation assistance for a selection of one of the routes, or after a recalculation of a new route based on a replanning during the navigation assistance (see at least [FIG. 6] #S107 Degree of matching calculation process, #S109 There is route for which degree of matching is not yet calculated? #S111 Display degree of matching and route, #S113 Route selection operation is performed? #S1115 Start navigation along selected route…)
Thus, Ettinger in view of Bhowan discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating apparatus. Mutoh teaches a comparison of the routes is performed before the start of a navigation assistance for a selection of one of the routes, or after a recalculation of a new route based on a replanning during the navigation assistance.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ettinger in view of Bhowan and Kim and incorporate the teachings of Mutoh and include a comparison of the routes is performed before the start of a navigation assistance for a selection of one of the routes, and 

Regarding claim 14 as best understood, Ettinger discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating apparatus. Ettinger fails to explicitly disclose a comparison of the routes is performed before the start of a navigation assistance for a selection of one of the routes, after a recalculation of a new route based on a replanning during the navigation assistance.
However, Mutoh teaches method according to claim 9, wherein the comparison of the routes is performed before the start of a navigation assistance for a selection of one of the routes, and (see at least [FIG. 6] #S107 Degree of matching calculation process, #S109 There is route for which degree of matching is not yet calculated? #S111 Display degree of matching and route, #S113 Route selection operation is performed? #S1115 Start navigation along selected route…)
after a recalculation of a new route based on a replanning during the navigation assistance (see at least [FIG. 6] #S103 Acquire point information. #S105 Search for route…)
Thus, Ettinger in view of Bhowan discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating apparatus. Mutoh teaches a comparison of the routes is performed before the start of a navigation assistance for a selection of one of the routes, after a recalculation of a new route based on a replanning during the navigation assistance.


Regarding claim 15 as best understood, Ettinger in view of Bhowan discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating apparatus. Ettinger fails to explicitly disclose a comparison of the routes is performed before the start of a navigation assistance for a selection of one of the routes, or after a recalculation of a new route based on a replanning during the navigation assistance.
However, Mutoh teaches the method according to claim 9, wherein the comparison of the routes is performed before the start of a navigation assistance for a selection of one of the routes, or after a recalculation of a new route based on a replanning during the navigation assistance (see at least [FIG. 6] #S107 Degree of matching calculation process, #S109 There is route for which degree of matching is not yet calculated? #S111 Display degree of matching and route, #S113 Route selection operation is performed?#S1115 Start navigation along selected route…)
Thus, Ettinger in view of Bhowan discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ettinger in view of Bhowan and Kim and incorporate the teachings of Mutoh and include a comparison of the routes is performed before the start of a navigation assistance for a selection of one of the routes, and after a recalculation of a new route based on a replanning during the navigation assistance. Doing so allows for accurate route navigation through the vehicle’s surrounding environment.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ettinger in view of Bhowan, Fang et al. U.S. Pub. No. 2015/0273341 (“Fang”), and Gibson et al. U.S. Pub. No. 2013/0262222 (“Gibson”).
Regarding claim 18 as best understood, Ettinger discloses a method for providing a text-based description of at least two routes for a journey of a motor vehicle between a starting node and an ending node, the method providing the following steps:
generating a graph as a directional path between the starting and ending nodes; which graph describes the at least two routes as edges between the starting and ending nodes; (see at least [col. 8, line 7-18] Although embodiments of the invention are not limited in this regard, the term “route guidance' as used herein may include, for example, textual route guidance and/or driving directions, graphical route guidance and/or driving directions, audible route guidance and/or driving directions, projected route guidance and/or driving directions, printed route guidance and/or driving directions, route guidance and/or driving directions generated and/or presented using graphics and/or audio and/or video and/or animation and/or projections, two-dimensional (2D) or three-dimensional (3D) rendering, elevations, walking directions, flying directions, or the like. AND [col. 11, line 18-23] Although embodiments of the invention are not limited in this regard, the term “link” as used herein may include, for example, a map-segment or map-portion or route-segment or route portion that connects between nodes. For example, two nodes may be decision-points or maneuver-points, and a link may be a route segment that connects the two nodes.)
determining route features in a respective predefined surrounding area comprising the respective route of the at least two routes; selecting, by using a predetermined selection criterion, (see at least [claim 1] A mapping system implemented on a computer processor and configured to provide at least one of route guidance and reassurance from an origin to a destination, comprising: a database implemented on a one or more computer storage devices containing: landmark information including for each landmark:)
generating, by using automated natural language generation, a natural language text from the output list as the description of the at least two routes; (see at least [claim 1] a road-based routing information including for a plurality of road segments: a text description of each road segment and attribution; AND [FIG. 3C] are schematic illustrations of demonstrative maps and routes which may be generated using an embodiment of the invention…)
A single subset of features may be determined, in an exemplary embodiment of the present invention, using the generated merged feature graph as described above in reference to FIG. 3. The features of the merged feature graph may be sorted, e.g., into a ranked list, according to a relevance score value. In various embodiments, the relevance score may be based on the edge weights of the edges connecting pairs of nodes, for example the sum of the edge weights of the edges connected to the respective nodes. In this way, the relevance of features and their inter-dependence is taken into account. Table 2 below shows a ranked list of the nodes (features) of the merged feature graph of FIG. 5.) 
Thus, Ettinger discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating apparatus. Bhowan teaches the method to sort the route features in a specific order and entered into a list.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ettinger and incorporate the teachings of Bhowan and include a method for sorting the route features in a specific order and entered into a list. Doing so allows for efficient processing and categorizing of road features surrounding the vehicle. 
Furthermore, Ettinger fails to disclose reducing the graph by replacing one edge pair with at least two routes. However, Fang teaches reducing the graph by replacing at least one edge pair Corollary 2 follows from Equation (2). Starting with a defender strategy f.sup.0 calculated by CASS, route-adjust provides final routes using these steps: (i) decompose flow distribution f.sup.0 into component routes; (ii) for each route, greedily find a route which provides better protection to targets; (iii) combine the resulting routes into a new flow distribution, f.sup.1, which dominates f.sup.0. To accomplish step (i), decompose the flow distribution by iteratively finding a route that contains the edge with minimum probability. FIG. 6 shows an example of the decomposition process. As shown in FIG. 6, a route that contains edge E.sub.1,2,2 is chosen as f(1,2,2)=0.4 is the minimum among all flow variables. Choose R.sub.2=(d.sub.1.d.sub.1.d.sub.2), and setp(R.sub.2)=f(1,2,2)=0.4. Then the route is subtracted from the original flow distribution to get a residual graph. Continue to extract routes from the residual graph until there is no route left. Assume in the flow distribution graph, the number of non-zero terms is Z, Z is decreased by at least 1 after each iteration. So the algorithm will terminate in at most Z steps and at most Z routes are found.) 


    PNG
    media_image1.png
    159
    436
    media_image1.png
    Greyscale

Fig. 1: Fang Figure No. 6

 route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating apparatus. Fang teaches reducing the graph by replacing one edge pair with at least two routes.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ettinger and incorporate the teachings of Fang by reducing the graph by replacing one edge pair with at least two routes. Doing so allows for efficient processing and categorizing of road features surrounding the vehicle. 
Furthermore, Ettinger fails to disclose comparing the two routes and output the comparison to the user using natural language. However, Gibson teaches:
comparing the at least two routes using the graph; (see at least [¶ 0037] In item 114, these methods can automatically rank the multiple different routes by ranking routes that match more of the purpose-specific preferences ahead of routes that match less of the purpose-specific preferences (to produce a ranked order of the routes). Alternatively in item 114, such methods can automatically generate a unique score for each of the potential multiple different routes based on whether (or how closely) the multiple different routes match the potentially weighted, purpose-specific user preferences. Different weightings of the preferences would increase or decrease each potential routes score.) 
wherein the natural language text comprises output of the step of comparing of the at least two routes; and outputting the language text to a user (see at least [¶ 0037] As would be understood by those ordinarily skilled in the art, these ranked routes could be output in item 116 as a text list, graphically overlaid on a map, shown in a table format, etc.)
Thus, Ettinger discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating apparatus. Gibson teaches comparing the two routes and output the comparison to the user using natural language.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ettinger and incorporate the teachings of Gibson by comparing the two routes and output the comparison to the user using natural language. Doing so allows for the user to gain access to road information efficiently. 

Regarding claim 19 as best understood, Ettinger discloses Ettinger discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating apparatus. Ettinger fails to disclose comparing the two routes and output the comparison to the user using natural language.
Gibson discloses the method of claim 18, wherein the step of comparing the at least two routes comprises determination of at least one cost function (see at least [¶ 0029] This type of information allows the user to select the departure time and route that optimized the metrics (preferences) that were most important to them (travel time, cost, etc).)
Thus, Ettinger discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ettinger and incorporate the teachings of Gibson by comparing the two routes and output the comparison to the user using natural language. Doing so allows for the user to gain access to road information efficiently. 
	
Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Ettinger in view of Bhowan, Fang and Gibson as applied to claim 18 above, and further in view of Piekarz et al. U.S. Pub. No. 2008/0119222 (“Piekarz”).
	Regarding claim 20 as best understood, Ettinger discloses Ettinger discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating apparatus. Ettinger fails to disclose generating one of the two or more routes as an explicit replanning of the original route by inserting an intermediate destination, and generating one of the two or more routes as a replanned route of the original route to drive around a traffic obstruction or congestion.
	However Piekarz teaches the method of claim 18, wherein one of the two or more routes is an original route, the method further comprising one or more of: generating one of the two or more routes as an explicit replanning of the original route by inserting an intermediate destination, and generating one of the two or more routes as a replanned route of the original route to drive around a traffic obstruction or congestion (see at least [¶ 0036] In a preferred embodiment, off-board navigation is performed by dialling a navigation center via a mobile radio telephone network with the aid of the mobile telephone module 2 in order to calculate a route from a starting point to a destination point, possibly via intermediate destinations, on the basis of current map material available in the navigation center and possibly current traffic information (congestion, construction sites, diversions etc.). For this purpose, a route calculation enquiry is sent to the navigation center and the route guidance calculated there is received again with the aid of the mobile telephone module 2. The route calculation enquiry is then displayed on the display unit 5. In addition, or as an alterative, audio route guidance information can also be output with the aid of the integrated hands-free system.)
	Thus, Ettinger discloses Ettinger discloses a method for providing text descriptions describing route features are determined in a respective predefined surrounding area comprising the respective route; by using a predetermined selection criterion and using a text generating apparatus. Piekarz teaches generating one of the two or more routes as an explicit replanning of the original route by inserting an intermediate destination, and generating one of the two or more routes as a replanned route of the original route to drive around a traffic obstruction or congestion.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ettinger and incorporate the teachings of Piekarz and incorporate the generation one of the two or more routes as an explicit replanning of the original route by inserting an intermediate destination, and generating one of the two or more routes as a replanned route of the original route to drive around a traffic obstruction or congestion. Doing so allows for the user to efficiently avoid traffic obstruction and congestion using replanning the subject vehicle route.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/O.K.M./Examiner, Art Unit 3668  
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668